directed toward the codefendant's sentence, the prosecutor commented, "I
                   want to point out to the Court, however, and we did this with both
                   defendants," that the agreed-upon sentence did not reflect the total range
                   of punishment possible for the offenses but that "we're going to stick to our
                   negotiations and not ask for more than seven years." The prosecutor
                   further commented that there were "pluses and minuses to doing
                   negotiations that way" and that the disadvantage was that the district
                   court "kind of focuses on, well, the maximum seven years, when really the
                   maximum for attempt robbery is ten years, we're merely agreeing not to
                   argue for more than seven. So we're arguing for, essentially, what would
                   be a mid-range sentence." Appellant acknowledges that these comments
                   were made during the codefendant's sentencing but           argues that the
                   prosecutor's statement that "we did this with both of the defendants"
                   referred to him and breached the spirit of his plea agreement by
                   reminding the district court that a sentence greater than the agreed-upon
                   sentence could be imposed. He argues that the State's breach was further
                   evidenced by the prosecutor's comments during his sentencing that the
                   agreed-upon sentence was not the maximum sentence possible for his
                   offenses, describing the recommended sentence as "mid-range," and the
                   prosecutor's request that appellant be sentenced to the "maximum of 18
                   (eighteen) that [the State] can argue for." Because appellant did not object
                   during the sentencing hearing, we review his claim for plain error
                   affecting his substantial rights.   See Sullivan v. State, 115 Nev. 383, 387
                   n.3, 990 P.2d 1258, 1260 n.3 (1999); see also Hanley v. State, 97 Nev. 130,
                   137, 624 P.2d 1387, 1391 (1981) (concluding that the defendant's failure to
                   object to an alleged plea bargain violation during the sentencing hearing

SUPREME COURT
      OF
    NEVADA
                                                          2
(0) 1947A cM44-4
                          waived appellate review of the claim), abrogated on other grounds as
                          stated in Woods v. State, 114 Nev. 468, 475-76, 958 P.2d 91, 96 (1998). 2
                                       When the State enters into a plea agreement, it "is held to the
                          most meticulous standards of both promise and performance" in
                          fulfillment of both the terms and the spirit of the plea bargain. Van
                          Buskirk v. State, 102 Nev. 241, 243, 720 P.2d 1215, 1216 (1986) (quoting
                          Kluttz v. Warden, 99 Nev. 681, 683-84, 669 P.2d 244, 245 (1983)). "[I]n
                          arguing in favor of a sentencing recommendation that the state has agreed
                          to make, the prosecutor must refrain from either explicitly or implicitly
                          repudiating the agreement." Sullivan, 115 Nev. at 389, 990 P.2d at 1262.
                          Considering the challenged comments in context, we conclude that the
                          prosecutor's statements made during the codefendant's sentencing were
                          not a call to the district court to impose a sentence greater than the
                          agreed-upon sentence and the State did not explicitly or implicitly
                          repudiate the agreement but merely conveyed to the district court during
                          appellant's sentencing that although the agreed-upon sentence was not
                          the maximum possible sentence, it was appropriate under the facts and



                                2 Wenote that appellant filed a motion to vacate the judgment of
                          conviction, arguing that the State breached the plea agreement on the
                          grounds asserted in this appeal. The district court denied the motion,
                          concluding that the prosecutor's comments made during the codefendant's
                          sentencing were unequivocally directed toward the codefendant, not
                          appellant, and that the State "wholeheartedly embraced the terms of
                          [appellant's] plea agreement, referring to the agreed-upon 18-year
                          maximum multiple times throughout their argument."




SUPREME COURT
         OF
      NEVADA
                                                                3
(0) 1947 A    91   C914
                 circumstances of the offenses. Because appellant has not demonstrated
                 plain error, we
                                ORDER the judgment of conviction AFFIRMED.



                                               p!dem tuf
                                                      t             J.
                                          Pickering


                  1 caA...A ex-961—             J.                                  J.
                 Parrag-airre                             Saitta


                 cc: Hon. Jerome T. Tao, District Judge
                      Keith C. Brower
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    e